WOLF, Judge.
The record in the instant case does not contain competent substantial evidence that claimant’s rejection of the employment which was offered constituted a voluntary limitation of income. See Woods v. St. Anthony’s Hosp., 586 So.2d 415 (Fla. 1st DCA 1991). The order of the judge of compensation claims, denying temporary partial or wage loss benefits from August 6,1990, is reversed, and the case is remanded for entry of an order awarding such benefits.
ERVIN, J., and SHIVERS, Senior Judge, concur.